IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                               October 31, 2008
                               No. 06-41576
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

YGNACIO ESPINOSA-GUERRERO

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 2:06-CR-301-ALL


Before HIGGINBOTHAM, BARKSDALE and ELROD, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Ygnacio Espinosa-Guerrero
(Espinosa) has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Espinosa has filed a response.
Our independent review of the record, counsel’s brief, and Espinosa’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 06-41576

herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Espinosa’s
motion for new appellate counsel is DENIED.




                                    2